UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07820 AMERICAN CENTURY CAPITAL PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 3-31 Date of reporting period: 3-31-2011 ITEM 1.REPORTS TO STOCKHOLDERS. ANNUAL REPORT MARCH 31, 2011 Equity Income Fund Table of Contents President’s Letter 2 Independent Chairman’s Letter 3 Market Perspective 4 Performance 5 Portfolio Commentary 7 Fund Characteristics 9 Shareholder Fee Example 10 Schedule of Investments 12 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Notes to Financial Statements 18 Financial Highlights 25 Report of Independent Registered Public Accounting Firm 31 Proxy Voting Results 32 Management 33 Additional Information 36 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing this annual report for the period ended March 31, 2011. Our report offers investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional, updated information on fund performance, portfolio strategy, and the investment markets, we encourage you to visit our website, americancentury.com. Click on the “Fund Performance” and “Insights & News” headings at the top of our Individual Investors site. Investment Performance and Macroeconomic Update Investment performance tables turned dramatically since our semiannual report for the six months ended September 30, 2010. That report chronicled an uneven period for economic growth and financial market performance that produced generally higher returns for U.S. bonds than for U.S. stocks. For the subsequent six months ended March 31, 2011, broad U.S. stock indices significantly outperformed their bond counterparts as monetary and fiscal intervention in 2010 fueled investor optimism about economic and financial market conditions in 2011 and 2012. The S&P 500 Index (representing U.S. stocks) and the Barclays Capital U.S. Aggregate Bond Index returned 17.31% and -0.88%, respectively, during those final six months. In the second half of 2010, the U.S. Federal Reserve launched its second round of quantitative easing (QE2), a form of monetary intervention involving the purchase of U.S. government securities to increase the money supply and encourage investors to purchase potentially higher-risk/higher-return assets, such as stocks. Small-cap growth stocks benefited most from the resulting rally. But besides boosting stock prices, QE2 also helped fuel inflation fears. The benchmark 10-year U.S. Treasury note suffered a -5.92% total return from September 30, 2010, to March 31, 2011, as its yield jumped from 2.51% to 3.47%. These developments over the more-recent six months are incorporated in the broader, enclosed 12-month Market Perspective and Portfolio Commentary from the portfolio management team. Our experts will continue to diligently apply their knowledge and skills as they make daily investment decisions for you. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Independent Chairman’s Letter Don Pratt Dear Fellow Shareholders, With an existing vacancy and several directors approaching retirement age over the next few years, your American Century Investments Kansas City-based mutual fund board of directors recently addressed board succession planning. The board developed a succession plan and conducted an extensive search that yielded two new members who will join the board in 2011. As part of the planning process, the board referred to the criteria for potential new directors set forth in its director nomination policy adopted in 2009. A nomination process generated more than 20 candidates whose credentials were reviewed by the board’s Governance Committee. Six candidates were selected by the committee for telephone interviews. Three were then chosen for in person interviews. The committee recommended, and the full board approved, the addition of Jan Lewis, currently the President and Chief Executive Officer of Catholic Charities of Northeast Kansas, to fill the vacant board seat and the addition as an advisory director of Stephen E. Yates, who recently retired as Executive Vice President, Technology and Operations at Keycorp of Cleveland, Ohio. Mr. Yates will serve in an advisory capacity for 12-18 months before becoming an active director. Both of these additions bring operating management experience and unique perspectives to our various tasks. We look forward to the contributions of our new directors to our efforts as shareholder representatives and thank the Governance Committee for their thorough search process. If you have comments, suggestions or questions send them to me at dhpratt@fundboardchair.com. Best regards, Don Pratt 3 Market Perspective By Phil Davidson, Chief Investment Officer, U.S. Value Equity U.S. Stocks Enjoyed Double-Digit Gains Thanks to a sharp rally during the last six months, the U.S. stock market enjoyed solid gains for the one-year period ended March 31, 2011. The market’s upward trajectory was fueled by renewed investor confidence in a sustainable economic recovery. The period started on a down note as the U.S. economic expansion that began in mid-2009 started to lose momentum. Signs of slowing economic growth in the second and third quarters of 2010, along with intensifying sovereign debt problems in Europe, raised the possibility of a “double-dip” recession (a recession followed by a brief recovery and then another recession). Uncertain economic expectations led to a broad stock decline and increased market volatility during the first half of the 12-month period. However, stocks rebounded during the last six months of the period as the clouded economic outlook came into sharper focus. As the Federal Reserve implemented a second round of quantitative easing measures, economic data steadily improved, most notably in the labor market, which produced six straight months of positive job growth. Furthermore, corporate profit growth remained robust as cost-cutting efforts at many companies during the 2008–09 recession translated into substantial operating leverage as economic activity increased. As a result, the equity market rallied sharply throughout the last half of the 12-month period, overcoming some challenges in early 2011, including growing unrest in the Middle East and an earthquake and tsunami in Japan. Value Stocks Underperformed Although stocks rallied across the board, smaller-company issues and growth-oriented companies were the best performers (see the table below). Growth shares outpaced value amid increased demand for economically sensitive stocks, which tend to be congregated in growth-oriented sectors of the market. In addition, investors’ higher appetite for risk during the latter half of the period favored growth stocks. Another factor contributing to the underperformance of value stocks was the financials sector (the largest weighting in most value indices), which posted the lowest return of any sector in the market. Continued weakness in the housing market and regulatory uncertainty weighed on the shares of financial companies. U.S. Stock Index Returns For the 12 months ended March 31, 2011 Russell 1000 Index (Large-Cap) 16.69% Russell 2000 Index (Small-Cap) 25.79% Russell 1000 Growth Index 18.26% Russell 2000 Growth Index 31.04% Russell 1000 Value Index 15.15% Russell 2000 Value Index 20.63% Russell Midcap Index 24.27% Russell Midcap Growth Index 26.60% Russell Midcap Value Index 22.26% 4 Performance Total Returns as of March 31, 2011 Average Annual Returns Ticker Symbol 1 year 5 years 10 years Since Inception Inception Date Investor Class TWEIX % 8/1/94 Russell 3000 Value Index — % % % %(1) — S&P 500 Index — % % % %(1) — Lipper Equity Income Funds Index — % % % %(1) — Institutional Class ACIIX % 7/8/98 A Class(2) No sales charge* With sales charge* TWEAX % 3/7/97 B Class No sales charge* With sales charge* AEKBX % % — -0.77 -1.65 % % 9/28/07 C Class AEYIX % % — % 7/13/01 R Class AEURX % % — % 8/29/03 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Since 7/31/94, the date nearest the Investor Class’s inception for which data are available. Prior to September 4, 2007, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 5 Growth of $10,000 Over 10 Years $10,000 investment made March 31, 2001 Total Annual Fund Operating Expenses Investor Class Institutional Class A Class B Class C Class R Class 0.97% 0.77% 1.22% 1.97% 1.97% 1.47% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 6 Portfolio Commentary Portfolio Managers: Phil Davidson, Kevin Toney, and Michael Liss Performance Summary Equity Income returned 13.23%* for the 12 months ended March 31, 2011. By comparison, the Lipper Equity Income Funds Index returned 14.93%, and the average return for Morningstar’s Large Cap Value category (its performance, like Equity Income’s, reflects operating expenses) was 14.16%.** Two market indices—the Russell 3000 Value Index (the fund’s benchmark) and the S&P 500 Index—returned 15.60% and 15.65%, respectively. The fund’s return reflects operating expenses, while the indices’ returns do not. Despite significant volatility at both ends of the reporting period, stocks posted strong gains. As the U.S. economy continued its slow recovery, investors digested the implications of several dramatic events, including the sovereign debt crisis in Europe, the oil spill in the Gulf of Mexico, political turmoil in the Middle East, and the tragedy of the earthquake, tsunami, and nuclear disaster in Japan. Higher-risk stocks were in favor as fears of a double-dip recession eased. At the same time, investors continued to favor higher-yielding securities because of very low interest rates. In this environment, Equity Income’s higher-quality, income-producing securities performed well in absolute terms. Many of the companies owned by the portfolio have strong balance sheets and competitive positions, which allowed them to continue paying dividends and, in some cases, increase their dividend payouts. Equity Income is carefully managed to provide solid long-term performance. Since its inception on August 1, 1994, Equity Income has produced an average annual return of 10.75%, topping the returns for the Lipper Equity Income Funds Index, Morningstar’s Large Cap Value category average, the Russell 3000 Value Index, and the S&P 500 Index for the same period (see performance information on pages 5 – 6 or in the footnotes below). Energy Detracted An overweight in energy, the strongest-performing sector in the benchmark, enhanced relative results. However, Equity Income’s mix of large integrated oil and gas companies offset progress. The stocks held by the portfolio did not keep pace with the sector’s performance as the turmoil in the Middle East pushed oil prices higher. In particular, Equity Income was hampered by its lack of exposure to oil services names and exploration and production companies. Health Care Hurt Results While a position in the stocks of health care providers and services companies added value, security selection hindered relative performance. Our investment process does not favor many of these names, largely because of the low dividends they pay. As a result of our selectivity, we successfully avoided a number of weak performers. Overall, however, health care providers and services companies — which are expected to benefit from the 2010 health-care reform law— outperformed. An investment in an Invitrogen Corp. convertible security dampened relative results. The global biotechnology tools company (since renamed Life Technologies Corp.) has significant exposure to U.S. government research spending and could be affected by budget cuts. * All fund returns referenced in this commentary are for Investor Class shares. ** The average returns for Morningstar’s Large Cap Value category were 1.65% and 4.13% for the five- and ten-year periods ended March 31, 2011, respectively, and 7.88% from September 1, 1994, the date nearest the Investor Class’s inception for which data are available, through March 31, 2011. © Morningstar, Inc. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 7 Financials Contributed Equity Income benefited from an underweight position and strategic stock selection in financials, the weakest sector in the benchmark. In keeping with the management team’s cautious and conservative approach, the portfolio did not own Bank of America’s common stock, which underperformed. However, it did hold the bank’s less-risky convertible preferred stock, which appreciated in price as the company stabilized its balance sheet. Elsewhere in the sector, our investments were concentrated in the less-volatile names in the insurance industry. Equity Income was overweight shares of Marsh & McLennan Companies, ACE Ltd., and Chubb Corp. Despite a difficult pricing environment and low interest rates, all three companies posted attractive returns on capital. Information Technology Added Value Security selection within information technology enhanced performance. A notable contributor was Accenture, which specializes in management consulting, technology services, and outsourcing. The company posted improved results driven by increased consulting bookings and revenue growth across its operating groups. In the semiconductor industry, Equity Income benefited from an investment in an Intel convertible security. An underweight in the chipmaker’s common stock during the first half of the reporting period was also advantageous. Intel’s share price dropped sharply after the company lowered its revenue forecast, citing weaker-than-expected consumer demand for personal computers. We added to our position near the stock’s lows, and by managing its weighting in the portfolio through the end of the reporting period, captured some of the upside as the share price rebounded. Outlook We will continue to follow our disciplined, bottom-up investment process, selecting companies one at a time for the portfolio. As of March 31, 2011, we see attractive opportunities in consumer staples, health care, and utilities, reflected by our overweight positions in these sectors. We continue to be selective in holdings of information technology, consumer discretionary, and financials, materials and energy companies, relying on fundamental analysis to identify strong, financially sound businesses whose securities provide attractive yields. 8 Fund Characteristics MARCH 31, 2011 Top Ten Holdings % of net assets Exxon Mobil Corp. 3.9% Bank of America Corp. (Convertible) 3.9% Annaly Capital Management, Inc. (Convertible) 3.2% 3M Co. 3.0% Johnson & Johnson 2.9% Total SA 2.9% Procter & Gamble Co. (The) 2.8% Consolidated Edison, Inc. 2.6% Life Technologies Corp. (Convertible) 2.6% United Parcel Service, Inc., Class B 2.5% Top Five Industries % of net assets Oil, Gas & Consumable Fuels 11.0% Pharmaceuticals 8.5% Real Estate Investment Trusts (REITs) 6.8% Household Products 6.4% Insurance 5.9% Types of Investments in Portfolio % of net assets Domestic Common Stocks 66.0% Foreign Common Stocks 5.7% Convertible Bonds 18.8% Convertible Preferred Stocks 6.7% Total Equity Exposure 97.2% Temporary Cash Investments 1.8% Other Assets and Liabilities 1.0% 9 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from October 1, 2010 to March 31, 2011. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 10 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 10/1/10 Ending Account Value 3/31/11 Expenses Paid During Period* 10/1/10 – 3/31/11 Annualized Expense Ratio* Actual Investor Class 0.95% Institutional Class 0.75% A Class 1.20% B Class 1.95% C Class 1.95% R Class 1.45% Hypothetical Investor Class 0.95% Institutional Class 0.75% A Class 1.20% B Class 1.95% C Class 1.95% R Class 1.45% * Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 11 Schedule of Investments MARCH 31, 2011 Shares/ Principal Amount Value Common Stocks — 71.7% AEROSPACE & DEFENSE — 1.1% Northrop Grumman Corp. $ Raytheon Co. AIR FREIGHT & LOGISTICS — 2.5% United Parcel Service, Inc., Class B AUTOMOBILES — 0.3% Honda Motor Co. Ltd. CAPITAL MARKETS — 1.7% Northern Trust Corp. CHEMICALS — 0.2% Olin Corp. COMMERCIAL BANKS — 1.9% Comerica, Inc. Commerce Bancshares, Inc. SunTrust Banks, Inc. COMMERCIAL SERVICES & SUPPLIES — 1.5% Pitney Bowes, Inc. Republic Services, Inc. Waste Management, Inc. DISTRIBUTORS — 0.9% Genuine Parts Co. DIVERSIFIED — 2.0% Standard & Poor’s 500 Depositary Receipt, Series 1 DIVERSIFIED TELECOMMUNICATION SERVICES — 2.7% AT&T, Inc. Bell Aliant, Inc. ELECTRIC UTILITIES — 1.2% Northeast Utilities Portland General Electric Co. ELECTRICAL EQUIPMENT — 1.2% Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 0.4% Molex, Inc., Class A FOOD & STAPLES RETAILING — 3.0% SYSCO Corp. $ Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS — 3.4% Campbell Soup Co. General Mills, Inc. H.J. Heinz Co. Kellogg Co. Unilever NV CVA GAS UTILITIES — 3.0% AGL Resources, Inc. Nicor, Inc.(2) WGL Holdings, Inc.(2) HOUSEHOLD PRODUCTS — 6.4% Clorox Co. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 3.6% 3M Co. Koninklijke Philips Electronics NV(1) INSURANCE — 4.7% ACE Ltd. Allstate Corp. (The) Chubb Corp. (The) Marsh & McLennan Cos., Inc. Transatlantic Holdings, Inc. IT SERVICES — 0.6% Accenture plc, Class A Automatic Data Processing, Inc. LEISURE EQUIPMENT & PRODUCTS — 0.2% Mattel, Inc. MULTI-UTILITIES — 4.1% Consolidated Edison, Inc. PG&E Corp. 12 Shares/ Principal Amount Value OIL, GAS & CONSUMABLE FUELS — 10.4% Chevron Corp. $ El Paso Pipeline Partners LP Exxon Mobil Corp. Spectra Energy Partners LP Total SA PHARMACEUTICALS — 8.5% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 1.3% Applied Materials, Inc. Intel Corp. SOFTWARE — 0.3% Microsoft Corp. SPECIALTY RETAIL — 1.0% Home Depot, Inc. (The) THRIFTS & MORTGAGE FINANCE — 2.8% Capitol Federal Financial, Inc. Hudson City Bancorp., Inc. People’s United Financial, Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.8% Vodafone Group plc TOTAL COMMON STOCKS (Cost $5,481,494,299) Convertible Bonds — 18.8% CAPITAL MARKETS — 0.1% Janus Capital Group, Inc., 3.25%, 7/15/14 $ COMMERCIAL BANKS — 0.5% Credit Suisse Securities USA LLC, (convertible into SunTrust Banks, Inc.), 10.15%, 7/8/11(3)(4) Goldman Sachs Group, Inc. (The), (convertible into Comerica, Inc.), 6.20%, 7/21/11(3)(4) Goldman Sachs Group, Inc. (The), (convertible into U.S. Bancorp.), 7.20%, 4/18/11(3)(4) $ $ COMMUNICATIONS EQUIPMENT — 0.1% Credit Suisse Securities USA LLC, (convertible into Cisco Systems, Inc.), 4.75%, 5/19/11(3)(4) DIVERSIFIED FINANCIAL SERVICES — 0.4% Deutsche Bank AG, (convertible into JPMorgan Chase & Co.), 7.64%, 6/3/11(3)(4) Morgan Stanley, (convertible into JPMorgan Chase & Co.), 5.63%, 4/18/11(3)(4) FOOD & STAPLES RETAILING — 0.2% Morgan Stanley, (convertible into CVS Caremark Corp.), 3.85%, 9/20/11(3)(4) HEALTH CARE PROVIDERS & SERVICES — 4.2% LifePoint Hospitals, Inc., 3.50%, 5/15/14 LifePoint Hospitals, Inc., 3.25%, 8/15/25 Lincare Holdings, Inc., 2.75%, 11/1/37 HOTELS, RESTAURANTS & LEISURE — 0.8% International Game Technology, 3.25%, 5/1/14 LIFE SCIENCES TOOLS & SERVICES — 2.6% Life Technologies Corp., 3.25%, 6/15/25 METALS & MINING — 1.4% Newmont Mining Corp., 3.00%, 2/15/12 OIL, GAS & CONSUMABLE FUELS — 0.2% Peabody Energy Corp., 4.75%, 12/15/41 REAL ESTATE INVESTMENT TRUSTS (REITs) — 6.2% Annaly Capital Management, Inc., 4.00%, 2/15/15 Host Hotels & Resorts LP, 3.25%, 4/15/24(4) Rayonier TRS Holdings, Inc., 3.75%, 10/15/12 13 Shares/ Principal Amount Value Rayonier TRS Holdings, Inc., 4.50%, 8/15/15(4) $ $ SPECIALTY RETAIL — 2.1% Best Buy Co., Inc., 2.25%, 1/15/22 Credit Suisse Securities USA LLC, (convertible into Lowe’s Cos., Inc.), 5.50%, 6/9/11(3)(4) TOTAL CONVERTIBLE BONDS (Cost $1,566,747,241) Convertible Preferred Stocks — 6.7% COMMERCIAL BANKS — 0.6% Wells Fargo & Co., 7.50% DIVERSIFIED FINANCIAL SERVICES — 3.9% Bank of America Corp., 7.25% INSURANCE — 1.2% Hartford Financial Services Group, Inc., 7.25% MetLife, Inc., 5.00% OIL, GAS & CONSUMABLE FUELS — 0.4% Apache Corp., 6.00% $ REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.6% Health Care REIT, Inc., 6.50% TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $508,252,768) Temporary Cash Investments — 1.8% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 11/15/39, valued at $159,928,917), in a joint trading account at 0.03%, dated 3/31/11, due 4/1/11 (Delivery value $156,500,130) TOTAL TEMPORARY CASH INVESTMENTS (Cost $156,558,721) TOTAL INVESTMENT SECURITIES — 99.0% (Cost $7,713,053,029) OTHER ASSETS AND LIABILITIES — 1.0% TOTAL NET ASSETS — 100.0% $ Forward Foreign Currency Exchange Contracts Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) 13,309,931 CAD for USD Bank of America 4/29/11 $ $ ) 180,326,627 EUR for USD UBS AG 4/29/11 ) 39,771,610 GBP for USD Bank of America 4/28/11 ) 1,865,871,250 JPY for USD Bank of America 4/28/11 $ $ ) (Value on Settlement Date $354,372,300) Notes to Schedule of Investments CAD Canadian Dollar CVA Certificaten Van Aandelen EUR Euro GBP British Pound JPY Japanese Yen USD United States Dollar Non-income producing. Affiliated Company: the fund’s holding represents ownership of 5% or more of the voting securities of the company; therefore,the company is affiliated as defined in the Investment Company Act of 1940. Equity-linked debt security. The aggregate value of these securities at the period end was $117,681,732, which represented 1.3% of total net assets. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $284,018,300, which represented 3.2% of total net assets. See Notes to Financial Statements. 14 Statement of Assets and Liabilities MARCH 31, 2011 Assets Investment securities — unaffiliated, at value (cost of $7,554,484,209) $ Investment securities — affiliated, at value (cost of $158,568,820) Total investment securities, at value (cost of $7,713,053,029) Foreign currency holdings, at value (cost of $278,356) Receivable for investments sold Receivable for capital shares sold Unrealized gain on forward foreign currency exchange contracts Dividends and interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Unrealized loss on forward foreign currency exchange contracts Accrued management fees Distribution and service fees payable Net Assets $ Net Assets Consist of: Capital (par value and paid-in surplus) $ Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation $ Net assets Shares outstanding Net asset value per share Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value * B Class, $0.01 Par Value C Class, $0.01 Par Value R Class, $0.01 Par Value *Maximum offering price $7.88 (net asset value divided by 0.9425) See Notes to Financial Statements. 15 Statement of Operations YEAR ENDED MARCH 31, 2011 Investment Income (Loss) Income: Dividends (including $6,813,154 from affiliates and net of foreign taxes withheld of $2,077,927) Interest Expenses: Management fees Distribution and service fees: A Class B Class C Class R Class Directors’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions (including $876,839 from affiliates) Foreign currency transactions ) Futures contract transactions Change in net unrealized appreciation (depreciation) on: Investments Translation of assets and liabilities in foreign currencies ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 16 Statement of Changes in Net Assets YEARS ENDED MARCH 31, 2, 2010 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ $ Net realized gain (loss) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) ) Institutional Class ) ) A Class ) ) B Class ) ) C Class ) ) R Class ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period $ $ Undistributed net investment income $ $ See Notes to Financial Statements. 17 Notes to Financial Statements MARCH 31, 2011 1. Organization American Century Capital Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. Equity Income Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek current income. Capital appreciation is a secondary objective. The fund pursues its objectives by investing in securities of companies with a favorable income-paying history that have prospects for income payments to continue or increase. The fund is authorized to issue the Investor Class, the Institutional Class, the A Class, the B Class, the C Class and the R Class. The A Class may incur an initial sales charge. The A Class, B Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services as shareholders of other classes. As a result, the Institutional Class is charged a lower unified management fee. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. 18 The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income less foreign taxes withheld, if any, is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Equity-Linked Debt and Linked-Equity Securities — The fund may invest in hybrid equity securities, which usually convert into common stock at a date predetermined by the issuer. These securities generally offer a higher dividend yield than that of the common stock to which the security is linked. These instruments are issued by a company other than the one to which the security is linked and carry the credit of the issuer, not that of the underlying common stock. The securities’ appreciation is limited based on a predetermined final cap price at the date of the conversion. Risks of investing in these securities include, but are not limited to, a set time to capture the yield advantage, limited appreciation potential, decline in value of the underlying stock, and failure of the issuer to pay dividends or to deliver common stock at maturity. Exchange-Traded Funds — The fund may invest in exchange-traded funds (ETFs). ETFs are a type of index fund bought and sold on a securities exchange. An ETF trades like common stock and represents a fixed portfolio of securities designed to track the performance and dividend yield of a particular domestic or foreign market index. A fund may purchase an ETF to temporarily gain exposure to a portion of the U.S. or a foreign market while awaiting purchase of underlying securities. The risks of owning an ETF generally reflect the risks of owning the underlying securities they are designed to track, although a lack of liquidity on an ETF could result in it being more volatile. Additionally, ETFs have fees and expenses that reduce their value. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and change in net unrealized appreciation (depreciation) on investments, respectively. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. 19 Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2008. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income, if any, are generally declared and paid quarterly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the fund’s assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule ranges from 0.80% to 1.00% for the Investor Class, A Class, B Class, C Class and R Class. The Institutional Class is 0.20% less at each point within the range. The effective annual management fee for each class for the year ended March 31, 2011 was 0.95% for the Investor Class, A Class, B Class, C Class and R Class and 0.75% for the Institutional Class. Distribution and Service Fees — The Board of Directors has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, B Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the B Class and C Class will each pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the year ended March 31, 2011 are detailed in the Statement of Operations. 20 Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporation’s transfer agent, American Century Services, LLC. The fund is eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The fund has a securities lending agreement with JPMorgan Chase Bank (JPMCB) and a mutual funds services agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMCB is a custodian of the fund. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the year ended March 31, 2011, were $11,659,787,906 and $9,774,490,459, respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows: Year ended March 31, 2011 Year ended March 31, 2010 Shares Amount Shares Amount Investor Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Institutional Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) A Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) B Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) C Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) R Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 21 6. Affiliated Company Transactions If a fund’s holding represents ownership of 5% or more of the voting securities of a company, the company is affiliated as defined in the 1940 Act. A summary of transactions for each company which is or was an affiliate at or during the year ended March 31, 2011 follows: March 31, 2010 March 31, 2011 Company Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Dividend Income Share Balance Market Value Nicor, Inc. WGL Holdings, Inc. 7. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Convertible Bonds — — Convertible Preferred Stocks — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — ) — 8. Derivative Instruments Equity Price Risk — The fund is subject to equity price risk in the normal course of pursuing its investment objectives. A fund may enter into futures contracts based on an equity index in order to manage its exposure to changes in market conditions. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund is required to deposit either cash or securities in an amount equal to a certain percentage of the contract value (initial margin). Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. During the period, the fund infrequently purchased equity price risk derivative instruments for temporary investment purposes. 22 Foreign Currency Risk — The fund is subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a fund’s exposure to foreign currency exchange rate fluctuations. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding period of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The risk of loss from non-performance by the counterparty may be reduced by the use of master netting agreements. The foreign currency risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. Value of Derivative Instruments as of March 31, 2011 Asset Derivatives Liability Derivatives Type of Risk Exposure Location on Statement of Assets and Liabilities Value Location on Statement of Assets and Liabilities Value Foreign Currency Risk Unrealized gain on forward foreign currency exchange contracts $ Unrealized loss on forward foreign currency exchange contracts $ Effect of Derivative Instruments on the Statement of Operations for the Year Ended March 31, 2011 Net Realized Gain (Loss) Change in Net Unrealized Appreciation (Depreciation) Type of Risk Exposure Location on Statement of Operations Value Location on Statement of Operations Value Equity Price Risk Net realized gain (loss) on futures contract transactions $ Change in net unrealized appreciation (depreciation) on futures contracts — Foreign Currency Risk Net realized gain (loss) on foreign currency transactions ) Change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies $ ) $ ) $ ) 23 9. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social, and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. 10. Federal Tax Information The tax character of distributions paid during the years ended March 31, 2011 and March 31, 2010 were as follows: Distributions Paid From Ordinary income Long-term capital gains — — The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of March 31, 2011, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments Net tax appreciation (depreciation) on derivatives and translation of assets and liabilities in foreign currencies ) Net tax appreciation (depreciation) Undistributed ordinary income Accumulated capital losses ) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales and the realization for tax purposes of unrealized gains (losses) on certain forward foreign currency exchange contracts. The accumulated capital losses represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers expire in 2018. On December 22, 2010, the Regulated Investment Company Modernization Act of 2010 (the “Act”) was enacted, which changed various technical rules governing the tax treatment of regulated investment companies. The changes are generally effective for taxable years beginning after the date of enactment. Under the Act, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after the date of enactment for an unlimited period. However, any losses incurred during those future taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years, which carry an expiration date. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. 24 Financial Highlights Investor Class For a Share Outstanding Throughout the Years Ended March 31 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) ) ) Total From Investment Operations ) ) Distributions From Net Investment Income ) From Net Realized Gains — — — ) ) Total Distributions ) Net Asset Value, End of Period Total Return(2) % % )% )% % Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets % Ratio of Net Investment Income (Loss) to Average Net Assets % Portfolio Turnover Rate % Net Assets, End of Period (in thousands) Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 25 Institutional Class For a Share Outstanding Throughout the Years Ended March 31 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) ) ) Total From Investment Operations ) ) Distributions From Net Investment Income ) From Net Realized Gains — — — ) ) Total Distributions ) Net Asset Value, End of Period Total Return(2) % % )% )% % Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets % Ratio of Net Investment Income (Loss) to Average Net Assets % Portfolio Turnover Rate % Net Assets, End of Period (in thousands) Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 26 A Class(1) For a Share Outstanding Throughout the Years Ended March 31 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(2) Net Realized and Unrealized Gain (Loss) ) ) Total From Investment Operations ) ) Distributions From Net Investment Income ) From Net Realized Gains — — — ) ) Total Distributions ) Net Asset Value, End of Period Total Return(3) % % )% )% % Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets % Ratio of Net Investment Income (Loss) to Average Net Assets % Portfolio Turnover Rate % Net Assets, End of Period (in thousands) Prior to September 4, 2007, the A Class was referred to as the Advisor Class. Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 27 B Class For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(2) Net Realized and Unrealized Gain (Loss) ) ) Total From Investment Operations ) ) Distributions From Net Investment Income ) From Net Realized Gains — — — ) Total Distributions ) Net Asset Value, End of Period Total Return(3) % % )% )% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets % % % %(4) Ratio of Net Investment Income (Loss) to Average Net Assets % % % %(4) Portfolio Turnover Rate % % % %(5) Net Assets, End of Period (in thousands) September 28, 2007 (commencement of sale) through March 31, 2008. Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Annualized. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended March 31, 2008. See Notes to Financial Statements. 28 C Class For a Share Outstanding Throughout the Years Ended March 31 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) ) ) Total From Investment Operations ) ) Distributions From Net Investment Income ) From Net Realized Gains — — — ) ) Total Distributions ) Net Asset Value, End of Period Total Return(2) % % )% )% % Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets % Ratio of Net Investment Income (Loss) to Average Net Assets % Portfolio Turnover Rate % Net Assets, End of Period (in thousands) Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 29 R Class For a Share Outstanding Throughout the Years Ended March 31 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) ) ) Total From Investment Operations ) ) Distributions From Net Investment Income ) From Net Realized Gains — — — ) ) Total Distributions ) Net Asset Value, End of Period Total Return(2) % % )% )% % Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets % Ratio of Net Investment Income (Loss) to Average Net Assets % Portfolio Turnover Rate % Net Assets, End of Period (in thousands) Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 30 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders of American Century Capital Portfolios, Inc.: We have audited the accompanying statement of assets and liabilities, including the schedule of investments, of Equity Income Fund, one of the funds constituting American Century Capital Portfolios, Inc. (the “Corporation”), as of March 31, 2011, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Corporation’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Corporation is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Corporation’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of March 31, 2011, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Equity Income Fund of American Century Capital Portfolios, Inc. as of March 31, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Kansas City, Missouri May 18, 2011 31 Proxy Voting Results A special meeting of shareholders was held on June 16, 2010, to vote on the following proposals. Each proposal received the required number of votes and was adopted. A summary of voting results is listed below each proposal. Proposal 1: To elect one Director to the Board of Directors of American Century Capital Portfolios, Inc. (the proposal was voted on by all shareholders of funds issued by American Century Capital Portfolios, Inc.): John R. Whitten For: Withhold: Abstain: 0 Broker Non-Vote: 0 The other directors whose term of office continued after the meeting include Jonathan S. Thomas, Thomas A. Brown, Andrea C. Hall, James A. Olson, Donald H. Pratt, and M. Jeannine Strandjord. Proposal 2: To approve a management agreement between the fund and American Century Investment Management, Inc.: Investor, A, B, C and R Classes For: Against: Abstain: Broker Non-Vote: Institutional Class For: Against: Abstain: Broker Non-Vote: Proposal 3: To approve an amendment to the Articles of Incorporation to limit certain director liability to the extent permitted by Maryland law (the proposal was voted on by all shareholders of funds issued by American Century Capital Portfolios, Inc.): For: 7,171,505,354 Against: 434,482,700 Abstain: 468,352,741 Broker Non-Vote: 32 Management The Board of Directors The individuals listed below serve as directors of the fund. Each director will continue to serve in this capacity until death, retirement, resignation or removal from office. The mandatory retirement age for directors who are not “interested persons,” as that term is defined in the Investment Company Act (independent directors), is 72. However, the mandatory retirement age for an individual director may be extended with the approval of the remaining independent directors. Mr. Thomas is the only director who is an “interested person” because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM or the advisor). The other directors (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, American Century Investment Services, Inc. (ACIS) and American Century Services, LLC (ACS). The directors serve in this capacity for seven (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following presents additional information about the directors. The mailing address for each director is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors Thomas A. Brown (1940) Director Since 1980 Managing Member, Associated Investments, LLC (real estate investment company); Brown Cascade Properties, LLC (real estate investment company) (2001 to 2009) 62 None Andrea C. Hall (1945) Director Since 1997 Retired as advisor to the President, Midwest Research Institute (not-for-profit research organization) (June 2006) 62 None Jan M. Lewis (1957) Director Since 2011 President and Chief Executive Officer, Catholic Charities of Northeast Kansas (human services organization) (2006 to present); President, BUCON, Inc. (full-service design-build construction company) (2004 to 2006) 62 None James A. Olson (1942) Director Since 2007 Member, Plaza Belmont LLC (private equity fund manager); Chief Financial Officer, Plaza Belmont LLC (September 1999 to September 2006) 62 Saia, Inc. and Entertainment Properties Trust 33 Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors Donald H. Pratt (1937) Director and Chairman of the Board Since 1995 (Chairman since 2005) Chairman and Chief Executive Officer, Western Investments, Inc. (real estate company) 62 None M. Jeannine Strandjord Director Since 1994 Retired 62 DST Systems Inc., Euronet Worldwide Inc., and Charming Shoppes, Inc. John R. Whitten (1946) Director Since 2008 Project Consultant, Celanese Corp. (industrial chemical company) 62 Rudolph Technologies, Inc. Interested Director Jonathan S. Thomas Interested Director and President Since 2007 President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries None 34 Officers The following table presents certain information about the executive officers of the fund. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the fund. The listed officers are interested persons of the fund and are appointed or re-appointed on an annual basis. The mailing address for each of the officers listed below is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Offices with the Funds Principal Occupation(s) During the Past Five Years Officers Jonathan S. Thomas Director and President since 2007 President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries Barry Fink Executive Vice President since 2007 Chief Operating Officer and Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Managing Director, Morgan Stanley (2000 to 2007); Global General Counsel, Morgan Stanley (2000 to 2006). Also serves as: Manager, ACS and Director, ACC and certain ACC subsidiaries Maryanne L. Roepke Chief Compliance Officer since 2006 and Senior Vice President since 2000 Chief Compliance Officer, American Century funds, ACIM and ACS (August 2006 to present); Assistant Treasurer, ACC (January 1995 to August 2006); and Treasurer and Chief Financial Officer, various American Century funds (July 2000 to August 2006). Also serves as: Senior Vice President, ACS Charles A. Etherington General Counsel since 2007 and Senior Vice President since 2006 Attorney, ACC (February 1994 to present); Vice President, ACC (November 2005 to present), General Counsel, ACC (March 2007 to present); Also serves as General Counsel, ACIM, ACS, ACIS and other ACC subsidiaries; and Senior Vice President, ACIM and ACS Robert J. Leach Vice President, Treasurer and Chief Financial Officer since 2006 Vice President, ACS (February 2000 to present); and Controller, various American Century funds (1997 to September 2006) David H. Reinmiller Vice President since 2000 Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (January 2001 to present); Chief Compliance Officer, American Century funds and ACIM (January 2001 to February 2005). Also serves as Vice President, ACIM and ACS Ward D. Stauffer Secretary since 2005 Attorney, ACC (June 2003 to present) The Statement of Additional Information has additional information about the fund’s directors and is available without charge, upon request, by calling 1-800-345-2021. 35 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you don’t want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you don’t have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 36 Other Tax Information The following information is provided pursuant to provisions of the Internal Revenue Code. The fund hereby designates up to the maximum amount allowable as qualified dividend income for the fiscal year ended March 31, 2011. For corporate taxpayers, the fund hereby designates $189,327,273, or up to the maximum amount allowable, of ordinary income distributions paid during the fiscal year ended March 31, 2011 as qualified for the corporate dividends received deduction. 37 Notes 38 Notes 39 Notes 40 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Capital Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2011 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-714381105 ANNUAL REPORT MARCH 31, 2011 Equity Index Fund Table of Contents President’s Letter 2 Independent Chairman’s Letter 3 Market Perspective 4 Performance 5 Portfolio Commentary 6 Fund Characteristics 8 Shareholder Fee Example 9 Schedule of Investments 11 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Notes to Financial Statements 22 Financial Highlights 28 Report of Independent Registered Public Accounting Firm 30 Proxy Voting Results 31 Management 33 Additional Information 36 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing this annual report for the period ended March 31, 2011. Our report offers investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional, updated information on fund performance, portfolio strategy, and the investment markets, we encourage you to visit our website, americancentury.com. Click on the “Fund Performance” and “Insights & News” headings at the top of our Individual Investors site. Investment Performance and Macroeconomic Update Investment performance tables turned dramatically since our semiannual report for the six months ended September 30, 2010. That report chronicled an uneven period for economic growth and financial market performance that produced generally higher returns for U.S. bonds than for U.S. stocks. For the subsequent six months ended March 31, 2011, broad U.S. stock indices significantly outperformed their bond counterparts as monetary and fiscal intervention in 2010 fueled investor optimism about economic and financial market conditions in 2011 and 2012. The S&P 500 Index (representing U.S. stocks) and the Barclays Capital U.S. Aggregate Bond Index returned 17.31% and -0.88%, respectively, during those final six months. In the second half of 2010, the U.S. Federal Reserve launched its second round of quantitative easing (QE2), a form of monetary intervention involving the purchase of U.S. government securities to increase the money supply and encourage investors to purchase potentially higher-risk/higher-return assets, such as stocks. Small-cap growth stocks benefited most from the resulting rally. But besides boosting stock prices, QE2 also helped fuel inflation fears. The benchmark 10-year U.S. Treasury note suffered a -5.92% total return from September 30, 2010, to March 31, 2011, as its yield jumped from 2.51% to 3.47%. These developments over the more-recent six months are incorporated in the broader, enclosed 12-month Market Perspective and Portfolio Commentary from the portfolio management team. Our experts will continue to diligently apply their knowledge and skills as they make daily investment decisions for you. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Independent Chairman’s Letter Don Pratt Dear Fellow Shareholders, With an existing vacancy and several directors approaching retirement age over the next few years, your American Century Investments Kansas City-based mutual fund board of directors recently addressed board succession planning. The board developed a succession plan and conducted an extensive search that yielded two new members who will join the board in 2011. As part of the planning process, the board referred to the criteria for potential new directors set forth in its director nomination policy adopted in 2009. A nomination process generated more than 20 candidates whose credentials were reviewed by the board’s Governance Committee. Six candidates were selected by the committee for telephone interviews. Three were then chosen for in person interviews. The committee recommended, and the full board approved, the addition of Jan Lewis, currently the President and Chief Executive Officer of Catholic Charities of Northeast Kansas, to fill the vacant board seat and the addition as an advisory director of Stephen E. Yates, who recently retired as Executive Vice President, Technology and Operations at Keycorp of Cleveland, Ohio. Mr. Yates will serve in an advisory capacity for 12-18 months before becoming an active director. Both of these additions bring operating management experience and unique perspectives to our various tasks. We look forward to the contributions of our new directors to our efforts as shareholder representatives and thank the Governance Committee for their thorough search process. If you have comments, suggestions or questions send them to me at dhpratt@fundboardchair.com. Best regards, Don Pratt 3 Market Perspective By Enrique Chang, Chief Investment Officer, American Century Investments U.S. Stocks Advanced as Economic Recovery Blossomed The U.S. stock market enjoyed robust returns for the 12 months ended March 31, 2011, with the bulk of the advance occurring during the last six months of the period. The broad stock indices posted double-digit gains thanks to a sea change in investor sentiment as economic uncertainty gave way to a promising recovery. The equity market experienced significant volatility during the first half of the period as the U.S. economy began to veer off course from a recovery that began in mid-2009. Signs of a slowdown in the pace of economic activity, combined with growing sovereign debt problems in Europe, weighed heavily on investor confidence. As a result, stocks declined precipitously during the first three months of the period and remained volatile throughout the summer of 2010 amid an uncertain economic outlook. However, the last half of the period brought a dramatic shift in market sentiment. Improving economic data—including six consecutive months of job growth that brought the unemployment rate back down below 9%—reassured investors that the economy would avoid a relapse into recession. Meanwhile, quantitative easing measures by the Federal Reserve and an 11th-hour extension of expiring federal tax breaks at the end of 2010 boosted investor confidence that economic growth would continue to accelerate. Consequently, stocks enjoyed a strong rally over the last six months of the period despite growing turmoil in the Middle East and North Africa, as well as a devastating earthquake and tsunami in Japan. Small-Cap and Growth Stocks Outperformed For the 12 months, the broad equity indices gained approximately 17%. As the table below illustrates, small- and mid-cap issues fared even better, returning about 25% for 12-month period. Growth stocks outpaced value shares across all market capitalizations, most significantly among smaller companies. Every sector of the market advanced for the period, led by energy stocks, which benefited from strong demand and rising energy prices. Other economically sensitive sectors—such as materials and industrials—also performed well. The laggards included the health care and financials sectors, both of which faced some regulatory uncertainty. U.S. Stock Index Returns For the 12 months ended March 31, 2011 Russell 1000 Index (Large-Cap) 16.69% Russell 2000 Index (Small-Cap) 25.79% Russell 1000 Growth Index 18.26% Russell 2000 Growth Index 31.04% Russell 1000 Value Index 15.15% Russell 2000 Value Index 20.63% Russell Midcap Index 24.27% Russell Midcap Growth Index 26.60% Russell Midcap Value Index 22.26% 4 Performance Total Returns as of March 31, 2011 Average Annual Returns Ticker Symbol 1 year 5 years 10 years Since Inception Inception Date Investor Class ACIVX 15.39% 2.19% 2.84% 1.91% 2/26/99 S&P 500 Index — 15.65% 2.62% 3.29% 2.38% — Institutional Class ACQIX 15.62% 2.40% 3.02% 2.11% 2/26/99 Growth of $10,000 Over 10 Years $10,000 investment made March 31, 2001 Total Annual Fund Operating Expenses Investor Class Institutional Class 0.49% 0.29% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 5 Portfolio Commentary Subadvisor: Northern Trust Investments, N.A. Performance Summary Equity Index returned 15.39%* for the fiscal year ended March 31, 2011, compared with the 15.65% return of its benchmark, the S&P 500 Index. The fund’s results reflected operating expenses, whereas the index return did not. The fund posted a double-digit gain for the 12-month period as improving economic conditions provided a boost to investor confidence, leading to a sharp stock market rally over the last six months. Every sector within the fund advanced for the 12 months, led by energy and telecommunication services stocks. The most economically sensitive sectors—materials, industrials, and consumer discretionary—also fared well, while the laggards included financials and health care. Energy and Telecom Posted Best Returns The fund’s holdings in the energy sector posted the best returns, gaining approximately 40% for the one-year period. The substantial rally in energy stocks was driven by growing demand for energy and a surge in the price of oil, which topped $100 a barrel by the end of the period. Four of the fund’s top six performance contributors were energy stocks, led by Exxon Mobil, which was also the fund’s largest holding during the period. Exxon Mobil, along with fellow energy producers Chevron and ConocoPhillips, enjoyed wider refining profit margins as oil prices rose. Another top performer was energy services and equipment provider Schlumberger, which benefited from increased drilling activity. The fund’s telecommunication services stocks also performed well, advancing by 30% for the 12-month period. Wireless services providers benefited from growing mobile data usage as smartphones became increasingly popular, while the relatively high dividend yields of diversified telecom services companies attracted investors in a low-interest-rate environment. AT&T and Verizon, two of the larger telecom services companies, were among the fund’s top ten performance contributors. Both companies benefited from the strong performance of their wireless units; near the end of the period, AT&T also agreed to acquire wireless competitor T-Mobile. Economically Sensitive Sectors Fared Well The materials, industrials, and consumer discretionary sectors of the portfolio all generated returns of more than 20% during the period. These sectors tend to have the greatest economic sensitivity, so they were the most significant beneficiaries of the improving economic environment. In addition, rising demand for commodities provided a lift to both the materials and industrials sectors. The leading contributors from the materials sector included mining company Freeport McMoRan Copper & Gold, which produced strong profit growth thanks to higher metals prices, and chemicals producer E.I. DuPont de Nemours, which reported healthy growth across all of its business segments. In the industrials sector, machinery manufacturers such as Caterpillar and Deere & Co. were the best performers as demand for mining and agricultural equipment increased markedly. *All fund returns referenced in this commentary are for Investor Class shares. 6 Internet retailers and media firms led the advance in the consumer discretionary sector. Internet retailer Amazon.com continued to take market share in online retailing industry, while cable operator Comcast acquired television company NBCUniversal. Technology Delivered Mixed Results The information technology sector featured several of the fund’s best and worst performance contributors. On the positive side, computer hardware and IT services stocks generated favorable results, led by consumer electronics maker Apple and technology services provider International Business Machines (IBM). Apple reported robust earnings as the latest version of the iPhone and the new iPad tablet computer generated strong sales. IBM also posted better-than-expected earnings as the company benefited from the growth of cloud computing. In contrast, software firms and communications equipment makers lagged. The biggest detractors in the portfolio during the period included software maker Microsoft and network equipment manufacturer Cisco Systems. Microsoft fell as investors expressed concerns about the company’s lack of traction in mobile and tablet computing, while Cisco reported disappointing profits as the company lost market share in its core networking business. Financials and Health Care Lagged Within the portfolio, financials and health care were the only two sectors to gain less than 5% for the 12-month period. Financial stocks continued to cope with lingering fallout from the credit crisis in late 2008 and early 2009 and uncertainty regarding new financial reform legislation. The most significant detractors included Bank of America, which continued to struggle with some of its mortgage-related investments, and investment bank Goldman Sachs, which faced a fraud investigation by the Securities and Exchange Commission. In the health care sector, pharmaceutical makers and biotechnology companies had the biggest negative impact. Health care products maker Johnson & Johnson experienced quality issues that resulted in a series of product recalls, while health care equipment manufacturer Medtronic slumped amid a slowdown in several of its end markets. Outlook Looking ahead, the U.S. economy appears to be on track for a solid recovery, as evidenced by stronger economic data in late 2010 and early 2011, including six consecutive months of positive employment numbers. However, the economy still faces headwinds—including European sovereign debt problems, a weak housing market, and the end of the Federal Reserve’s most recent quantitative easing efforts—that may temper growth as we move through the remainder of the year. 7 Fund Characteristics MARCH 31, 2011 Top Ten Holdings % of net assets Exxon Mobil Corp. 3.4% Apple, Inc. 2.6% Chevron Corp. 1.8% General Electric Co. 1.7% International Business Machines Corp. 1.6% Microsoft Corp. 1.5% JPMorgan Chase & Co. 1.5% AT&T, Inc. 1.5% Procter & Gamble Co. (The) 1.4% Wells Fargo & Co. 1.4% Top Five Industries % of net assets Oil, Gas & Consumable Fuels 10.5% Pharmaceuticals 5.2% Computers & Peripherals 4.3% Diversified Financial Services 4.2% Insurance 3.8% Types of Investments in Portfolio % of net assets Common Stocks and Futures 99.9% Other Assets and Liabilities 0.1% 8 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from October 1, 2010 to March 31, 2011. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 9 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 10/01/10 Ending Account Value 3/31/11 Expenses Paid During Period* 10/01/10 – 3/31/11 Annualized Expense Ratio* Actual Investor Class 0.49% Institutional Class 0.29% Hypothetical Investor Class 0.49% Institutional Class 0.29% * Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 10 Schedule of Investments MARCH 31, 2011 Shares Value Common Stocks — 97.9% AEROSPACE & DEFENSE — 2.7% Boeing Co. (The) $ General Dynamics Corp. Goodrich Corp. Honeywell International, Inc. Huntington Ingalls Industries, Inc.(1) 53 ITT Corp. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. Textron, Inc. United Technologies Corp. AIR FREIGHT & LOGISTICS — 1.0% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc., Class B AIRLINES — 0.1% Southwest Airlines Co. AUTO COMPONENTS — 0.3% Goodyear Tire & Rubber Co. (The)(1) Johnson Controls, Inc. AUTOMOBILES — 0.5% Ford Motor Co.(1) Harley-Davidson, Inc. BEVERAGES — 2.4% Brown-Forman Corp., Class B Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Constellation Brands, Inc., Class A(1) Dr Pepper Snapple Group, Inc. Molson Coors Brewing Co., Class B $ PepsiCo, Inc. BIOTECHNOLOGY — 1.2% Amgen, Inc.(1) Biogen Idec, Inc.(1) Celgene Corp.(1) Cephalon, Inc.(1) Genzyme Corp.(1) Gilead Sciences, Inc.(1) BUILDING PRODUCTS(2) Masco Corp. CAPITAL MARKETS — 2.4% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) Charles Schwab Corp. (The) E*Trade Financial Corp.(1) Federated Investors, Inc., Class B Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Invesco Ltd. Janus Capital Group, Inc. Legg Mason, Inc. Morgan Stanley Northern Trust Corp. State Street Corp. T. Rowe Price Group, Inc. CHEMICALS — 2.1% Air Products & Chemicals, Inc. Airgas, Inc. CF Industries Holdings, Inc. Dow Chemical Co. (The) E.I. du Pont de Nemours & Co. Eastman Chemical Co. Ecolab, Inc. FMC Corp. International Flavors & Fragrances, Inc. Monsanto Co. PPG Industries, Inc. 11 Shares Value Praxair, Inc. $ Sherwin-Williams Co. (The) Sigma-Aldrich Corp. COMMERCIAL BANKS — 2.8% BB&T Corp. Comerica, Inc. Fifth Third Bancorp. First Horizon National Corp. Huntington Bancshares, Inc. KeyCorp M&T Bank Corp. Marshall & Ilsley Corp. PNC Financial Services Group, Inc. Regions Financial Corp. SunTrust Banks, Inc. U.S. Bancorp. Wells Fargo & Co. Zions Bancorp. COMMERCIAL SERVICES & SUPPLIES — 0.5% Avery Dennison Corp. Cintas Corp. Iron Mountain, Inc. Pitney Bowes, Inc. R.R. Donnelley & Sons Co. Republic Services, Inc. Stericycle, Inc.(1) Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 2.0% Cisco Systems, Inc. F5 Networks, Inc.(1) Harris Corp. JDS Uniphase Corp.(1) Juniper Networks, Inc.(1) Motorola Mobility Holdings, Inc.(1) Motorola Solutions, Inc.(1) QUALCOMM, Inc. Tellabs, Inc. COMPUTERS & PERIPHERALS — 4.3% Apple, Inc.(1) Dell, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. $ Lexmark International, Inc., Class A(1) NetApp, Inc.(1) SanDisk Corp.(1) Western Digital Corp.(1) CONSTRUCTION & ENGINEERING — 0.2% Fluor Corp. Jacobs Engineering Group, Inc.(1) Quanta Services, Inc.(1) CONSTRUCTION MATERIALS — 0.1% Vulcan Materials Co. CONSUMER FINANCE — 0.7% American Express Co. Capital One Financial Corp. Discover Financial Services SLM Corp.(1) CONTAINERS & PACKAGING — 0.2% Ball Corp. Bemis Co., Inc. Owens-Illinois, Inc.(1) Sealed Air Corp. DISTRIBUTORS — 0.1% Genuine Parts Co. DIVERSIFIED CONSUMER SERVICES — 0.1% Apollo Group, Inc., Class A(1) DeVry, Inc. H&R Block, Inc. DIVERSIFIED FINANCIAL SERVICES — 4.2% Bank of America Corp. Citigroup, Inc.(1) CME Group, Inc. IntercontinentalExchange, Inc.(1) JPMorgan Chase & Co.(3) Leucadia National Corp. McGraw-Hill Cos., Inc. (The) Moody’s Corp. NASDAQ OMX Group, Inc. (The)(1) NYSE Euronext 12 Shares Value DIVERSIFIED TELECOMMUNICATION SERVICES — 2.7% AT&T, Inc. $ CenturyLink, Inc. Frontier Communications Corp. Qwest Communications International, Inc. Verizon Communications, Inc. Windstream Corp. ELECTRIC UTILITIES — 1.7% American Electric Power Co., Inc. Duke Energy Corp. Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. NextEra Energy, Inc. Northeast Utilities Pepco Holdings, Inc. Pinnacle West Capital Corp. PPL Corp. Progress Energy, Inc. Southern Co. ELECTRICAL EQUIPMENT — 0.5% Emerson Electric Co. Rockwell Automation, Inc. Roper Industries, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 0.4% Amphenol Corp., Class A Corning, Inc. FLIR Systems, Inc. Jabil Circuit, Inc. Molex, Inc. ENERGY EQUIPMENT & SERVICES — 2.5% Baker Hughes, Inc. Cameron International Corp.(1) Diamond Offshore Drilling, Inc. FMC Technologies, Inc.(1) Halliburton Co. Helmerich & Payne, Inc. Nabors Industries Ltd.(1) National Oilwell Varco, Inc. $ Noble Corp. Rowan Cos., Inc.(1) Schlumberger Ltd. FOOD & STAPLES RETAILING — 2.2% Costco Wholesale Corp. CVS Caremark Corp. Kroger Co. (The) Safeway, Inc. SUPERVALU, INC. SYSCO Corp. Walgreen Co. Wal-Mart Stores, Inc. Whole Foods Market, Inc. FOOD PRODUCTS — 1.7% Archer-Daniels-Midland Co. Campbell Soup Co. ConAgra Foods, Inc. Dean Foods Co.(1) General Mills, Inc. H.J. Heinz Co. Hershey Co. (The) Hormel Foods Corp. J.M. Smucker Co. (The) Kellogg Co. Kraft Foods, Inc., Class A McCormick & Co., Inc. Mead Johnson Nutrition Co. Sara Lee Corp. Tyson Foods, Inc., Class A GAS UTILITIES — 0.1% Nicor, Inc. ONEOK, Inc. HEALTH CARE EQUIPMENT & SUPPLIES — 1.9% Baxter International, Inc. Becton, Dickinson & Co. Boston Scientific Corp.(1) C.R. Bard, Inc. CareFusion Corp.(1) Covidien plc DENTSPLY International, Inc. Edwards Lifesciences Corp.(1) Intuitive Surgical, Inc.(1) 13 Shares Value Medtronic, Inc. $ St. Jude Medical, Inc. Stryker Corp. Varian Medical Systems, Inc.(1) Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS & SERVICES — 2.0% Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. CIGNA Corp. Coventry Health Care, Inc.(1) DaVita, Inc.(1) Express Scripts, Inc.(1) Humana, Inc.(1) Laboratory Corp. of America Holdings(1) McKesson Corp. Medco Health Solutions, Inc.(1) Patterson Cos., Inc. Quest Diagnostics, Inc. Tenet Healthcare Corp.(1) UnitedHealth Group, Inc. WellPoint, Inc. HOTELS, RESTAURANTS & LEISURE — 1.6% Carnival Corp. Darden Restaurants, Inc. International Game Technology Marriott International, Inc., Class A McDonald’s Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. HOUSEHOLD DURABLES — 0.4% D.R. Horton, Inc. Fortune Brands, Inc. Harman International Industries, Inc. Leggett & Platt, Inc. Lennar Corp., Class A Newell Rubbermaid, Inc. $ PulteGroup, Inc.(1) Stanley Black & Decker, Inc. Whirlpool Corp. HOUSEHOLD PRODUCTS — 2.0% Clorox Co. Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS — 0.2% AES Corp. (The)(1) Constellation Energy Group, Inc. NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES — 2.4% 3M Co. General Electric Co. Tyco International Ltd. INSURANCE — 3.8% ACE Ltd. Aflac, Inc. Allstate Corp. (The) American International Group, Inc.(1) Aon Corp. Assurant, Inc. Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Cincinnati Financial Corp. Genworth Financial, Inc., Class A(1) Hartford Financial Services Group, Inc. (The) Lincoln National Corp. Loews Corp. Marsh & McLennan Cos., Inc. MetLife, Inc. Principal Financial Group, Inc. Progressive Corp. (The) Prudential Financial, Inc. Torchmark Corp. Travelers Cos., Inc. (The) 14 Shares Value Unum Group $ XL Group plc INTERNET & CATALOG RETAIL — 0.8% Amazon.com, Inc.(1) Expedia, Inc. Netflix, Inc.(1) priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES — 1.8% Akamai Technologies, Inc.(1) eBay, Inc.(1) Google, Inc., Class A(1) Monster Worldwide, Inc.(1) VeriSign, Inc. Yahoo!, Inc.(1) IT SERVICES — 3.0% Automatic Data Processing, Inc. Cognizant Technology Solutions Corp., Class A(1) Computer Sciences Corp. Fidelity National Information Services, Inc. Fiserv, Inc.(1) International Business Machines Corp. MasterCard, Inc., Class A Paychex, Inc. SAIC, Inc.(1) Teradata Corp.(1) Total System Services, Inc. Visa, Inc., Class A Western Union Co. (The) LEISURE EQUIPMENT & PRODUCTS — 0.1% Hasbro, Inc. Mattel, Inc. LIFE SCIENCES TOOLS & SERVICES — 0.5% Agilent Technologies, Inc.(1) Life Technologies Corp.(1) PerkinElmer, Inc. Thermo Fisher Scientific, Inc.(1) Waters Corp.(1) MACHINERY — 2.4% Caterpillar, Inc. $ Cummins, Inc. Danaher Corp. Deere & Co. Dover Corp. Eaton Corp. Flowserve Corp. Illinois Tool Works, Inc. Ingersoll-Rand plc Joy Global, Inc. PACCAR, Inc. Pall Corp. Parker-Hannifin Corp. Snap-on, Inc. MEDIA — 3.1% Cablevision Systems Corp., Class A CBS Corp., Class B Comcast Corp., Class A DirecTV, Class A(1) Discovery Communications, Inc., Class A(1) Gannett Co., Inc. Interpublic Group of Cos., Inc. (The) News Corp., Class A Omnicom Group, Inc. Scripps Networks Interactive, Inc., Class A Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc., Class B Walt Disney Co. (The) Washington Post Co. (The), Class B METALS & MINING — 1.2% AK Steel Holding Corp. Alcoa, Inc. Allegheny Technologies, Inc. Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Nucor Corp. Titanium Metals Corp.(1) United States Steel Corp. 15 Shares Value MULTILINE RETAIL — 0.7% Big Lots, Inc.(1) $ Family Dollar Stores, Inc. J.C. Penney Co., Inc. Kohl’s Corp. Macy’s, Inc. Nordstrom, Inc. Sears Holdings Corp.(1) Target Corp. MULTI-UTILITIES — 1.2% Ameren Corp. CenterPoint Energy, Inc. CMS Energy Corp. Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Co. Integrys Energy Group, Inc. NiSource, Inc. PG&E Corp. Public Service Enterprise Group, Inc. SCANA Corp. Sempra Energy TECO Energy, Inc. Wisconsin Energy Corp. Xcel Energy, Inc. OFFICE ELECTRONICS — 0.1% Xerox Corp. OIL, GAS & CONSUMABLE FUELS — 10.5% Anadarko Petroleum Corp. Apache Corp. Cabot Oil & Gas Corp. Chesapeake Energy Corp. Chevron Corp. ConocoPhillips CONSOL Energy, Inc. Denbury Resources, Inc.(1) Devon Energy Corp. El Paso Corp. EOG Resources, Inc. EQT Corp. Exxon Mobil Corp. Hess Corp. Marathon Oil Corp. Massey Energy Co. Murphy Oil Corp. Newfield Exploration Co.(1) Noble Energy, Inc. $ Occidental Petroleum Corp. Peabody Energy Corp. Pioneer Natural Resources Co. QEP Resources, Inc. Range Resources Corp. Southwestern Energy Co.(1) Spectra Energy Corp. Sunoco, Inc. Tesoro Corp.(1) Valero Energy Corp. Williams Cos., Inc. (The) PAPER & FOREST PRODUCTS — 0.1% International Paper Co. MeadWestvaco Corp. PERSONAL PRODUCTS — 0.2% Avon Products, Inc. Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 5.2% Abbott Laboratories Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc.(1) Hospira, Inc.(1) Johnson & Johnson Merck & Co., Inc. Mylan, Inc.(1) Pfizer, Inc. Watson Pharmaceuticals, Inc.(1) PROFESSIONAL SERVICES — 0.1% Dun & Bradstreet Corp. Equifax, Inc. Robert Half International, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.5% Apartment Investment & Management Co., Class A AvalonBay Communities, Inc. Boston Properties, Inc. Equity Residential HCP, Inc. 16 Shares Value Health Care REIT, Inc. $ Host Hotels & Resorts, Inc. Kimco Realty Corp. Plum Creek Timber Co., Inc. ProLogis Public Storage Simon Property Group, Inc. Ventas, Inc. Vornado Realty Trust Weyerhaeuser Co. REAL ESTATE MANAGEMENT & DEVELOPMENT — 0.1% CB Richard Ellis Group, Inc., Class A(1) ROAD & RAIL — 0.9% CSX Corp. Norfolk Southern Corp. Ryder System, Inc. Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 2.4% Advanced Micro Devices, Inc.(1) Altera Corp. Analog Devices, Inc. Applied Materials, Inc. Broadcom Corp., Class A First Solar, Inc.(1) Intel Corp. KLA-Tencor Corp. Linear Technology Corp. LSI Corp.(1) MEMC Electronic Materials, Inc.(1) Microchip Technology, Inc. Micron Technology, Inc.(1) National Semiconductor Corp. Novellus Systems, Inc.(1) NVIDIA Corp.(1) Teradyne, Inc.(1) Texas Instruments, Inc. Xilinx, Inc. SOFTWARE — 3.6% Adobe Systems, Inc.(1) Autodesk, Inc.(1) BMC Software, Inc.(1) CA, Inc. $ Cerner Corp.(1) Citrix Systems, Inc.(1) Compuware Corp.(1) Electronic Arts, Inc.(1) Intuit, Inc.(1) Microsoft Corp. Novell, Inc.(1) Oracle Corp. Red Hat, Inc.(1) salesforce.com, inc.(1) Symantec Corp.(1) SPECIALTY RETAIL — 1.8% Abercrombie & Fitch Co., Class A AutoNation, Inc.(1) AutoZone, Inc.(1) Bed Bath & Beyond, Inc.(1) Best Buy Co., Inc. CarMax, Inc.(1) GameStop Corp., Class A(1) Gap, Inc. (The) Home Depot, Inc. (The) Limited Brands, Inc. Lowe’s Cos., Inc. O’Reilly Automotive, Inc.(1) RadioShack Corp. Ross Stores, Inc. Staples, Inc. Tiffany & Co. TJX Cos., Inc. (The) Urban Outfitters, Inc.(1) TEXTILES, APPAREL & LUXURY GOODS — 0.5% Coach, Inc. NIKE, Inc., Class B Polo Ralph Lauren Corp. VF Corp. THRIFTS & MORTGAGE FINANCE — 0.1% Hudson City Bancorp., Inc. People’s United Financial, Inc. TOBACCO — 1.6% Altria Group, Inc. Lorillard, Inc. 17 Shares Value Philip Morris International, Inc. $ Reynolds American, Inc. TRADING COMPANIES & DISTRIBUTORS — 0.1% Fastenal Co. W.W. Grainger, Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.3% American Tower Corp., Class A(1) MetroPCS Communications, Inc.(1) Sprint Nextel Corp.(1) TOTAL COMMON STOCKS (Cost $192,432,706) Shares/ Principal Amount Value Temporary Cash Investments — Segregated For Futures Contracts — 2.0% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares $ Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 11/15/39, valued at $4,496,404), in a joint trading account at 0.03%, dated 3/31/11, due 4/1/11 (Delivery value $4,400,003) U.S. Treasury Bills, 0.17%, 5/5/11(4) $ TOTAL TEMPORARY CASH INVESTMENTS — SEGREGATED FOR FUTURES CONTRACTS (Cost $5,588,400) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $198,021,106) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% $ Futures Contracts Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 86 S&P 500 E-Mini Futures June 2011 Notes to Schedule of Investments Non-income producing. Category is less than 0.05% of total net assets. Security, or a portion thereof, has been segregated for futures contracts. At the period end, the aggregate value of securities pledged was $5,681,000. The rate indicated is the yield to maturity at purchase. See Notes to Financial Statements. 18 Statement of Assets and Liabilities MARCH 31, 2011 Assets Investment securities, at value (cost of $198,021,106) Receivable for investments sold Receivable for capital shares sold Dividends and interest receivable Liabilities Disbursements in excess of demand deposit cash Payable for investments purchased Payable for capital shares redeemed Payable for variation margin on futures contracts Accrued management fees Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value See Notes to Financial Statements. 19 Statement of Operations YEAR ENDED MARCH 31, 2011 Investment Income (Loss) Income: Dividends Interest Expenses: Management fees Directors’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Futures contract transactions Change in net unrealized appreciation (depreciation) on: Investments ) Futures contracts ) ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 20 Statement of Changes in Net Assets YEARS ENDED MARCH 31, 2, 2010 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ $ Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) ) Institutional Class ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) ) Net increase (decrease) in net assets ) Net Assets Beginning of period End of period $ $ Undistributed net investment income $ $ See Notes to Financial Statements. 21 Notes to Financial Statements MARCH 31, 2011 1. Organization American Century Capital Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. Equity Index Fund (the fund) is one fund in a series issued by the corporation. The fund is nondiversified as defined under the 1940 Act. The fund’s investment objective is to seek long-term capital growth. The fund pursues its objectives by matching, as closely as possible, the investment characteristics and results of the S&P 500 Index. The fund is authorized to issue the Investor Class and the Institutional Class. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services as shareholders of other classes. As a result, the Institutional Class is charged a lower unified management fee. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 22 Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2008. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income, if any, are generally declared and paid quarterly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 23 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the fund’s assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule ranges from 0.350% to 0.490% for the Investor Class. The Institutional Class is 0.20% less at each point within the range. The effective annual management fee for each class for the year ended March 31, 2011 was 0.49% and 0.29% for the Investor Class and Institutional Class, respectively. ACIM has entered into a subadvisory agreement with Northern Trust Investments, N.A. (NTI) (the subadvisor) on behalf of the fund. The subadvisor makes investment decisions for the fund in accordance with the fund’s investment objectives, policies and restrictions under the supervision of ACIM and the Board of Directors. ACIM pays all costs associated with retaining NTI as the subadvisor of the fund. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, American Century Investment Services, Inc., and the corporation’s transfer agent, American Century Services, LLC. The fund is eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The fund has a securities lending agreement with JPMorgan Chase Bank (JPMCB) and a mutual funds services agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMCB is a custodian of the fund. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the year ended March 31, 2011, were $12,903,264 and $213,561,186, respectively. For the year ended March 31, 2011, the fund incurred net realized gains of $28,399,094 from redemptions in kind. A redemption in kind occurs when a fund delivers securities from its portfolio in lieu of cash as payment to a redeeming shareholder. 24 5. Capital Share Transactions Transactions in shares of the fund were as follows: Year ended March 31, 2011 Year ended March 31, 2010 Shares Amount Shares Amount Investor Class/Shares Authorized Sold $ $ Issued in reinvestment of distributions Redeemed ) Institutional Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) ) $ ) ) $ ) 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Futures Contracts — — 25 7. Derivative Instruments Equity Price Risk — The fund is subject to equity price risk in the normal course of pursuing its investment objectives. A fund may enter into futures contracts based on an equity index in order to manage its exposure to changes in market conditions. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund is required to deposit either cash or securities in an amount equal to a certain percentage of the contract value (initial margin). Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The equity price risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. The value of equity price risk derivative instruments as of March 31, 2011, is disclosed on the Statement of Assets and Liabilities as a liability of $12,470 in payable for variation margin on futures contracts. For the year ended March 31, 2011, the effect of equity price risk derivative instruments on the Statement of Operations was $1,286,902 in net realized gain (loss) on futures contract transactions and $(128,661) in change in net unrealized appreciation (depreciation) on futures contracts. 8. Federal Tax Information The tax character of distributions paid during the years ended March 31, 2011 and March 31, 2010 were as follows: Distributions Paid From Ordinary income Long-term capital gains — — The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of March 31, 2011, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments Undistributed ordinary income Accumulated capital losses ) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales and the realization for tax purposes of unrealized gains (losses) on futures contracts. 26 The accumulated capital losses represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers expire in 2015. On December 22, 2010, the Regulated Investment Company Modernization Act of 2010 (the “Act”) was enacted, which changed various technical rules governing the tax treatment of regulated investment companies. The changes are generally effective for taxable years beginning after the date of enactment. Under the Act, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after the date of enactment for an unlimited period. However, any losses incurred during those future taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years, which carry an expiration date. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. 27 Financial Highlights Investor Class For a Share Outstanding Throughout the Years Ended March 31 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) ) ) Total From Investment Operations ) ) Distributions From Net Investment Income ) From Tax Return of Capital — Total Distributions ) Net Asset Value, End of Period Total Return(3) % % )% )% % Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets % Ratio of Net Investment Income (Loss) to Average Net Assets % Portfolio Turnover Rate 4
